PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/671,329
Filing Date: 8 Aug 2017
Appellant(s): Primer Technologies, Inc.



__________________
Keith M Arment (Reg No 72,061)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 February 2022 and supplemented on 5 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6-12, and 14-17 rejected under 35 U.S.C. § 103 as being unpatentable over LI and RADEV.
Claims 5, 13, and 18 rejected under 35 U.S.C. § 103 as being unpatentable over LI, RADEV, and ICKMAN.

(2) Response to Argument
Appellant’s claimed invention is generally directed to a ‘multi-reference event summarization system’ wherein data is collected from multiple sources and a summary is generated in response to detecting an event from the collected data.  Appellant’s invention may be applicable to the results presented in Internet search engines and news feeds.
On Pages 4-10 of appellant’s Appeal Brief filed 28 February 2022, the appellant traverses the prior art rejection to the claims by organizing the traversal into 4 main arguments: (1) Claim 1’s recitation of “generating a summary of the event …” on Pages 5-7, (2) Claim 1’s recitation of “identifying a correlation of data points …” on Pages 7-9, (3) Claim 7’s recitation of “wherein detecting an event comprises …” on Pages 9-10, and (4) Claim 5’s recitation of “wherein the natural language portion is further organized …” on Page 10.  As such, appellant’s effectively groups arguments as follows:
Group I: Arguments (1) and (2) alone pertain to Claims 1-4, 6, 8-12, 14, 16, and 17
Group II: Arguments (1), (2), and (3) alone pertain to Claims 7 and 15
Group III: Arguments (1), (2), and (4) alone pertain to Claims 5, 13, and 18
Regarding the arguments directed at Group III, should the PTAB find Argument (4) primarily directed at Claim 5 persuasive, the Office respectfully notes Claims 13 and 18 should be evaluated independently of the arguments directed at Claim 5 since Claims 13 and 18 recite substantially different limitations.

Argument (1): {Pages 5-7}
The appellant traverses the rejection to Claim 1 with respect to the limitation “generating a summary of the event, wherein generating the summary comprises selecting, duplicating, and/or assembling data from a plurality of references in the reference set, wherein data from a reference comprises: a character string, an image, a chart, audio data, video data, electronic message data, metadata about the references from which data was selected, or metadata about the process used to generate the summary, wherein the summary comprises a natural language portion comprised of sentences generated from the plurality of documents, wherein at least a portion of the sentences are generated and do not exist in the reference set, and wherein the data points are sequenced in the summary based at least on the frequency at which the data points appeared in the reference set” (emphasis is provided on the particular features of the limitation being argued by the appellant). On Page 5, last Line through Page 6, Line 14, the appellant discusses the teachings of LI and RADEV used, in part, to support the prior art rejection to the claims.  On Page 6, Lines 15-27, the appellant alleges (1) the references do not teach or suggest that data points are sequenced in the summary based at least on the frequency that the data points appeared in the reference set since RADEV’s teachings providing for identifying information based on relevance does not amount to explicitly or implicitly indicating how data points are organized in a summary.  On Page 6, Line 28 through Page 7, Line 6, the appellant further acknowledges the rejection of record notes RADEV’s teaching of organizations of templates in the summary paragraph according to ‘importance’; however, the appellant alleges (2) ordering templates is neither equivalent nor suggestive to ordering data points based on the frequency that the individual data points appeared in the reference set as described in the claim.
In response, the Office respectfully notes the rejection of record presents the following remarks regarding RADEV in supporting the rejection (of the particular feature being argued by the appellant) to the claims:
wherein the data points are sequenced in the summary based at least on the frequency at which the data points appeared in the reference set (Page 20, Lines 3-5 — information is rated in terms of importance, where the importance of information in one article is given a lower rating than information from multiple articles {analogous to ‘frequency at which the data points appeared in the reference set’}; Page 29, Lines 3-4 — summary paragraphs may be generated based on an ordering of templates, where more important templates are positioned first).

Thus, in response to (1), the Office maintains RADEV discloses data points are organized based on the frequency of the data points since RADEV teaches that information (or ‘data points’) may be organized on the basis of ‘importance’, and RADEV further teaches that ‘importance’ may be determined based on the number of articles in which the information appears (or ‘frequency at which data points appear in the reference set’).  Furthermore, in response to (2), the Office maintains RADEV’s teaching of the ordering of templates at least suggests that data of a higher ‘importance’ may be positioned in a summary paragraph before data of a lesser ‘importance’; thus, in view of RADEV’s teachings that information may be rated based on ‘importance’ and summary paragraphs may be organized in terms of ‘importance’, the Office maintains the teachings render obvious applicant’s claimed feature.

Argument (2): {Pages 7-9}
The appellant traverses the rejection to Claim 1 with respect to the limitation “identifying a correlation of data points across references obtained from the one or more information sources, wherein the references comprise at least documents, and wherein the correlation of data points comprises one or more common names and one or more locations extracted from the references; and detecting an event based at least on the correlation of data points and a time period for when the references were obtained”. On Page 7, Lines 14-23, the appellant discusses the teachings of LI used, in part, to support the prior art rejection to the claims.  On Page 7, Line 24 through Page 8, Line 1, the appellant alleges (1) LI neither teaches or suggests that data points are correlated across multiple references or documents, but merely teaches identifying tags in each individual reference or object.  On Page 8, Lines 2-11, the appellant alleges (2) LI fails to teach that an event is only detected after data points are correlated across multiple references since LI may tag objects with an event without correlating data points in the object with data points in other objects.  On Page 8, Lines 12-19, the appellant alleges (3) LI presents no requirement that a tag is required to be correlated with tags across multiple references before the tag is valid.  On Page 8, Lines 20-30, the appellant asserts (4) that since LI fails to require a correlation of data across multiple references before an event can be identified, the limitations are not taught or suggested by prior art.
In response, the Office respectfully notes the rejection of record presents the following remarks regarding LI in supporting the rejection (of the particular feature being argued by the appellant) to the claims:
identifying a correlation of data points across references obtained from the one or more information sources (Abstract – tag generators generate tags {analogous to ‘data points’} relevant to incoming content {analogous to ‘references’} from content sources 15 {analogous to ‘one or more information sources’}), wherein the references comprise at least documents (Section [0046] – content may include a document), and wherein the correlation of data points comprises one or more common names and one or more locations extracted from the references (Fig 5A, User Space 121 displays tags including ‘Federer’ {analogous to a ‘common name’} and ‘France’ {analogous to a ‘location’}; Section [0075]);

detecting an event based on at least the correlation of data points and a time period for when the references were obtained (Abstract – tag generators generate tags relevant to incoming content from content sources 15; Section [0010] – tags characterize content to facilitate searching; Section [0093] – tags may comprise events e.g. “Davis Cup”; Section [0070] – virtual representations of tags may be displayed based on tag occurrences; Section [0089] – search results may be limited to those over a given period of time); 
Thus, in response to (1), LI teaches that tags {or ‘data points’} may be generated from content sources (e.g. Fig 1, Content Sources 15), and LI further teaches that tags may be displayed based on the number of occurrences {or ‘correlation’} of the tag (e.g. ¶[0070]); thus, the Office maintains LI teaches the tags or claimed ‘data points’ are collected and correlated among content sources or claimed ‘multiple references’.  Furthermore, LI at ¶[0019] states “the system according to the invention allows a user to regroup in a personalized webpage all the syndicated news content he is interested to … display all content having one or more tags in common”; thus, LI provides further evidence that tags are not merely identified, but connections between tags are identified for at least the purpose of how the content is displayed.  
In response to (2), the Office maintains that LI identifies content items based on the number of occurrences of a tag associated with the content item (e.g. ¶[0019]) where a content item may identify an event such as the ‘Davis Cup’.  Since the ‘Davis Cup’ is identified only after LI’s tag extraction and grouping of tags, the Office maintains LI teaches event detection based on the correlation of data points as claimed.  
In response to (3), the applicant presents an argument based on a requirement that a tag is required to be correlated with tags before the tag is ‘valid’; however, the Office notes that the features upon which applicant relies (i.e., a validity of the tag) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Whether or not LI’s tag is ‘valid’ after being extracted from a reference is irrelevant with respect to the limitation of “identifying a correlation of data points across references obtained from the one or more information sources”.  Since the Office maintains LI teaches that tags are extracted from a plurality of sources and displayed based on a number of occurrences of the tag (for reasons noted in the Response to (1)), the Office maintains the limitation is met by LI.
In response to (4), as noted in the previous responses, the Office maintains LI’s generation of tags from content sources and displaying the tags based on the number of occurrences of the tags provides for a correlation of data across multiple references to identify an event meets appellant’s claim limitation of ‘detecting an event’.  LI’s example of extracting the ‘Davis Cup’ {an event} as being displayed {or ‘detected’} only after LI’s tag extraction procedure and grouping of tags ‘in common’ provides for a specific teaching of the limitation.

Argument (3): {Pages 9-10}
The appellant traverses the rejection to Claim 7 with respect to the limitation “wherein detecting an event comprises correlating a minimum number of event data points within a minimum number of references during a prescribed period of time”.  On Page 9, Lines 10-21, the appellant states LI provides for a teaching at ¶[0075] that the frequency of the tags may be used to measure the popularity of the tag and the popularity of the tag may be tracked over a period of time; however, the appellant alleges (1) the teaching does not suggest that an event is detected when a minimum number of data points are identified in a minimum number of references.  On Page 9, Lines 22-30, the appellant notes the Office’s argument that “if a particular tag is not identified in a reference, then the event is never detected” and alleges (2) the claim provides for ‘correlating a minimum number of event data points’ which explicitly requires multiple data points and that a single data point could not provide a correlation.
In response to (1), the appellant references an argument presented by the Office in the Final Office Action mailed 30 July 2021 noting “in response, the Office maintains that if a particular tag (e.g. “Davis Cup”) is not identified in a reference, then the event is never detected; likewise, if a particular tag is identified in a reference, then the event may be detected.” (Page 14, final ¶).  As such, in response to (2), the Office maintains that since a particular tag requires to be generated from at least one content source to be ‘identified’, then the particular tag (e.g. ‘Davis Cup’ or ‘event’) must be detected using ‘a minimum number of event data points’ as limited in the claim.  Furthermore, the Office notes that since LI discloses that tags may be presented in terms of the number of occurrences of the tag, the displaying {or ‘identifying’} of the tag at a certain size may be based on the tag found in common with ‘a minimum number of event data points’ thus further meeting the limitations of the claim.

Argument (4): {Page 10}
The appellant traverses the rejection to Claim 5 with respect to the limitation “wherein the natural language portion is further organized based on user preferences for types of data in generated summaries”.  While the appellant states ICKMAN provides for a teaching at ¶[0039] that items can be consolidated into a single item on a timeline, the appellant alleges the teaching does not provide for a natural language portion organized based on data type preferences of a user.
In response, the Office respectfully notes the rejection of record to Claim 5 does not rely merely on ¶[0039] but also notes the teachings of ¶[0027] while remarking “intervals in which items are synchronized may be user configurable e.g. missed phone calls {a ‘type of data’} may appear in the timeline {or ‘generated summary’} ASAP while RSS feeds are synchronized hourly”.  The Office maintains ICKMAN’s teaching describes distinguishing between different types of data (phone calls vs RSS feeds) and subsequent user configured synchronization interval meets the broadest reasonable interpretation of an organization of a summary based on data type preferences of a user since the timing of when different types of data are synchronized or added to a timeline (or summary) impact how the timeline is presented.  
The appellant alleges “Claims 13 and 18 contain limitations like those discussed above with respect to claim 5 and are allowable over the art of record for at least the same reasons as claim 5”; the Office respectfully disagrees.  Exemplary Claim 13 (and analogously Claim 18) recites “wherein the natural language portion is further organized based on data order preferences for generated summaries”.  Claim 5’s “user preferences for types of data in generated summaries” is not the same as Claims 13 and 18’s “data order preferences for generated summaries”.  Likewise, appellant’s arguments as to whether ICKMAN provides for a teaching of a natural language portion based on ‘data type preferences of a user’ is irrelevant to Claims 13 and 18 since organizational preferences of a ‘data order’ is clearly distinct from organizational preferences of ‘data types’.  In rejecting Claims 13 and 18, the Office relies upon the teachings of ICKMAN at ¶[0039] while finding ICKMAN’s organization of data items into a ‘timeline’ analogous to organizing based on a ‘data order preference’ since a timeline is an ordering based on time.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC T LOONAN/Examiner, Art Unit 2137 
                                                                                                                                                                                                       Conferees:

/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.